Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
In these consolidated appeals, Eugene Santos appeals the district court’s orders granting summary judgment in favor of the Secretary of the Navy on Santos’s employment discrimination claims, brought pursuant to Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §§ 2000e to 2000e-17 (2006), and granting the Secretary’s motion to supplement the record. We have reviewed the record and find that the district court did not commit reversible error. Accordingly, we affirm the district court’s orders. See Santos v. Winter, No. 2:08-cv-03994-DCN, 2010 WL *5723788045 (D.S.C. Sept. 21, 2010) & (May 5, 2011). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.